DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 03/08/2022.
In light of applicant’s amendment, previous claim rejections have been withdrawn.
Claims 1-12 and 14-19 are pending with claims 1, 4, 12, and 19 as independent claims.
This action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stein et al. (US 2017/0109652, filed 02/17/2016, herein as Stein).

As per claim 1, a method, comprising: 
obtaining a feature configuration for a feature; (Stein discloses in [0025-0032] “the hierarchical representation may include a DAG that defines a set of namespaces for features 230-234… The DAG may also include a set of reference relationships 228 that define the creation of derived features (e.g., derived features 116 of FIG. 1) from primary features (e.g., primary features 114 of FIG. 1) and/or other derived features…Feature types 220 may identify the data types associated with the features…the system of FIG. 2 may be used to perform collaborative machine learning in multiple execution environments 204-208. More specifically, the hierarchical representation of features provided by namespace manager 202 may be used by interpreters 210-214 in the execution environments to produce and/or consume features 230-234 for machine learning.” EX.: the hierarchical representation may be feature configuration and the primary feature 114 may be the feature such that the hierarchical representation may define the primary features to generate derived feature. See figs. 1 and 2)
the feature having a plurality of different feature values across a plurality of different computing environments; (Stein discloses in [0025-0032 and 0055] “the hierarchical representation may include a DAG that defines a set of namespaces for features 230-234… the formula may be used to calculate a value of the derived feature from values of the subset of features, and the value of the derived feature may be stored in a file or database record.” EX.: features 230-234 may be feature values of primary features 114 across execution environments 204-208)
obtaining an anchor from the feature configuration, the anchor comprising metadata and one or more attributes; (Stein discloses in [0022-0030 and 0055] “The DAG may also include a set of reference relationships 228 that define the creation of derived feature (e.g., derived features 116 of FIG. 1) from primary features (e.g., primary features 114 of FIG. 1) and/or other derived features. Each reference relationship may include a directed edge from a feature to a derived feature, which represents a dependency of the derived feature on the feature…  the hierarchical representation may include a DAG that defines a set of namespaces for features 230-234. In particular, the namespaces may be specified using a set of scoping relationships 226 between pairs of the features… The system includes a namespace manager 202 and a number of interpreters 210-214 executing in different execution environments 204-208.” EX.: an anchor may be represented by a set of namespace defined by a directed acyclic graph (DAG) included in the hierarchal representation)
using the metadata, accessing the feature in a specific environment of the plurality of different computing environments; (Stein discloses in [0028-0030] “Feature location 224 may represent execution environments 204-208 and/or other places from which the features can be obtained. For example, a location of a feature may specify a path of a directory containing the feature, the name of an execution environment or host used to produce the feature, and/or a database table in which the feature is stored… The reference relationships may thus identify and locate a number of features that are used to calculate a given derived feature. For example, reference relationships from two features named “job” and “skills” to a feature named “job-skills” may indicate that “job-skills” is to be derived or calculated from “job” and “skills.”” EX.: the feature location 224 and/or reference relationships 228 (metadata) may allow an interpreter for a specific execution environment to specify a path and/or to identify or access a subset or values of features for context in that specific execution environment, see figs. 2, 4 and 5)
using the one or more attributes of the anchor, retrieving one or more feature values of the feature from the specific environment of the plurality of different computing environments; (Stein discloses in [0006, 0022, 0025, 0033, and 0037] “the interpreter may store the derived feature in a file, database record, and/or other unit of storage for retrieval and use by statistical models in the same execution environment. The interpreter may also receive, through communication channels 236-240, requests for the derived feature from interpreters in other execution environments and provide the derived feature in responses to the requests. EX.: the interpreter may retrieve subset of features as feature values in particular execution environment, e.g. interpreter 212 in environment 206,  for use as input for machine learning, statistical mode execution, and/or data processing) and 
providing the one or more feature values retrieved from the specific environment for use with one or more machine learning models; (Stein discloses in [0019-0021, 0031-0033, 0037-0038, and 0055] “To calculate the "job-skills" feature, the mathematical formula and feature locations 224 of "job" and "skills" may be obtained from the hierarchical representation, and the cross product may be applied to the values of "job" and "skills" to produce a value for the "job-skills" feature. Hierarchical representations of feature sets for collaborative machine learning are described in further detail below with respect to FIG. 3… the formula may be used to calculate a value of the derived feature from values of the subset of features, and the value of the derived feature may be stored in a file or database record. The value may additionally be transmitted to other execution environments for use by statistical models in the other execution environments… the system of FIG. 2 may be used to perform collaborative machine learning in multiple execution environments 204-208.” EX.: at least one generated feature may be transmitted for use by collaborative machine learning in at least one execution environment). 

As per claim 2, the rejection of the method of claim 1 is incorporated and further wherein obtaining the feature configuration for the feature comprises: 
obtaining a feature name for the feature from a request for feature values; (Stein discloses in [0025, 0036-0037 and 0050] ““ranker” represents an execution environment from which the feature may be obtained, “org.job.title” is the fully namespaced name of node 322, and “2.3.1” is the version of the feature. As a result, an interpreter in a different execution environment may use a communication channel with the “ranker” execution environment to request the “org.job.title.2.3.1” feature, include the feature in input to a statistical model, and/or use the feature to calculate a derived feature.” EX.: the interpreter may use a communication channel with a ranker to request feature named “org.job.title”. thus, the request may include the name and version of the requested feature) and 
using a global namespace of features across multiple environments to match the feature name to the feature configuration; (Stein discloses in [0022] “hierarchical representation 108 may include a directed acyclic graph (DAG) that defines a set of namespaces for primary features 114 and derived features 116. The namespaces may disambiguate among features with similar names or definitions from different usage contexts or execution environments.” And in [0038] “the interpreter may obtain the feature types from the hierarchical representation and compare the feature types to a set of valid feature types associated with the formula used to calculate the derived feature to determine if the extracted features can be used to produce a meaningful value for the derived feature.” And in [0054] “A set of feature types associated with the subset of features is also obtained from the hierarchical representation (operation 406) and used to verify a compatibility of the features in producing the derived feature (operation 408). For example, the feature types may be matched to constraints associated with a mathematical formula or other transformation for producing the derived feature to ensure that the calculation produces a meaningful or valid result.” EX.: the global namespace comprises feature types such that subset of feature type in one execution environment may be compared to subset of feature types in another execution environment). 

As per claim 3, the rejection of the method of claim 1 is incorporated and the method further comprising: 
obtaining an entity key from the request; (Stein discloses in [0025, 0036-0037 and 0050] ““ranker” represents an execution environment from which the feature may be obtained, “org.job.title” is the fully namespaced name of node 322, and “2.3.1” is the version of the feature. As a result, an interpreter in a different execution environment may use a communication channel with the “ranker” execution environment to request the “org.job.title.2.3.1” feature, include the feature in input to a statistical model, and/or use the feature to calculate a derived feature.” EX.: the interpreter may use a communication channel with a ranker to request feature named “org.job.title”. thus, the request may include the name and version of the requested feature” EX.: the name of a feature such as org, job, and title may be interpreted as an identifier or entity key in the request sent by the interpreter to calculate one or more feature values or one or more derived features) and 
using the entity key and the one or more attributes to obtain the one or more feature values from the environment; (Stein discloses in [0030] “The DAG may also include a set of reference relationships 228 that define the creation of derived features (e.g., derived features 116 of FIG. 1) from primary features (e.g., primary features 114 of FIG. 1) and/or other derived features. Each reference relationship may include a directed edge from a feature to a derived feature, which represents a dependency of the derived feature on the feature. The reference relationships may thus identify and locate a number of features that are used to calculate a given derived feature. For example, reference relationships from two features named "job" and "skills" to a feature named "job-skills" may indicate that "job-skills" is to be derived or calculated from "job" and "skills."” EX.: the terms job and skills may be entity keys that may be calculated to obtain feature value or derived feature job-skills). 

As per claim 4, a method comprising:
obtaining a feature configuration for a feature; (rejected based on rationale used in rejection of claim 1)
obtaining, by a computer system from the feature configuration, an anchor comprising metadata for accessing the feature in an environment; (rejected based on rationale used in rejection of claim 1)
using one or more attributes of the anchor to retrieve, by the computer system, one or more feature values of the feature from the environment; (rejected based on rationale used in rejection of claim 1) and
providing the one or more feature values for use with one or more machine learning models; (rejected based on rationale used in rejection of claim 1)
wherein using the one or more attributes of the anchor to retrieve the one or more feature values from the environment comprises:
obtaining an entity key from the request; (Stein discloses in [0029-0037] “the hierarchical representation may include a DAG that defines a set of namespaces for features 230-234. In particular, the namespaces may be specified using a set of scoping relationships 226 between pairs of the features. Each scoping relationship may be a directed edge from a first feature to a second feature, which indicates that the first feature is to be included in the namespace of the second feature. For example, a scoping relationship from a feature named “member” to a feature named “title” may indicate that “member” is to be appended to the end of a first namespace for “title.” Another directed edge from a feature named “job” to a feature named “title” may indicate that “job” is to be appended to the end of a second namespace for “title,” thus disambiguating between the two features that share the name of “title.” Consequently, scoping relationships 226 may provide context that allows features from different teams, projects, and/or execution environments to be shared and managed in a uniform, central manner.” And in ““ranker” represents an execution environment from which the feature may be obtained, “org.job.title” is the fully namespaced name of node 322, and “2.3.1” is the version of the feature. As a result, an interpreter in a different execution environment may use a communication channel with the “ranker” execution environment to request the “org.job.title.2.3.1” feature, include the feature in input to a statistical model, and/or use the feature to calculate a derived feature.” EX.: the request may be an API request sent by the interpreter to receive features named “org.job.title.2.3.1”. the feature name indicate feature identifier in the request) and
using the entity key and the one or more attributes to obtain the one or more
feature values from the environment; (Stein discloses in [0029-0037] “the interpreter may use an application-programming interface (API) with the other interpreter to request and receive the feature from the other execution environment. Conversely, the other interpreter may use a separate API with the interpreter to request and receive features from the interpreter's execution environment for use by statistical models in the other execution environment…a scoping relationship from a feature named “member” to a feature named “title” may indicate that “member” is to be appended to the end of a first namespace for “title.” Another directed edge from a feature named “job” to a feature named “title” may indicate that “job” is to be appended to the end of a second namespace for “title,” thus disambiguating between the two features that share the name of “title.” Consequently, scoping relationships 226 may provide context that allows features from different teams, projects, and/or execution environments to be shared and managed in a uniform, central manner.” EX.: scoping relationship (attribute) from feature named (entity key) “member” to feature named (entity key) “title” may be used to generate feature named “member-title”) and
using the one or more attributes to generate a batch request comprising the entity key and additional entity keys from other requests; and using the batch request to retrieve a set of feature values for the feature from the environment; (Stein discloses in [0020 and 0033-0034] “execution environments 204-208 may include a batch execution environment that performs distributed batch processing and storage of large data sets. In a second example, the execution environments may include an online execution environment that performs real-time or near real-time (e.g., with a delay of a few seconds) processing of one or more feature sets in response to queries related to the feature sets. In a third example, the execution environments may include a stream-processing environment that processes streams of input data as the input data is collected or received from end users, sensors, servers, electronic devices, and/or other data sources.” EX.: “batch processing of one or more feature set in response to queries” may indicate batch request that uses inputs as entity keys to generate derived features or feature values to be input to machine learning model(s)). 

As per claims 5 and 15, the rejection of the method of claim 1 is incorporated and further wherein the feature configuration further comprises: 
the feature name; a feature type of the feature; and an entity domain of the feature; (Stein discloses in [0025] “the hierarchical representation may include feature names 218, feature types 220, feature versions 222, feature locations 224, scoping relationships 226, reference relationships 228, and formulas 216 related to features 230-234.” EX.: the entity domain may be interpreted as scoping relationships 226). 

As per claims 6 and 19, the rejection of the method of claim 1 is incorporated and further comprising: 
obtaining a join configuration comprising the feature and one or more additional features; and using the join configuration to join the one or more feature values and additional feature values for the one or more additional features with observation data associated with the one or more feature values and the additional feature values; (Stein discloses in [0037-0038 and 0050] “Information in the hierarchical representation may additionally be used by the interpreter to calculate a derived feature from the obtained features. First, the interpreter may use reference relationships 228 in the hierarchical representation to identify a number of features for use in producing the derived feature. Next, the interpreter may use feature locations 224 of the identified features and one or more communication channels 236-240 to extract the identified features from the corresponding execution environments and/or storage mechanisms. The interpreter may then apply a formula (e.g., formulas 216) from the hierarchical representation to the extracted features to produce the derived feature. Finally, the interpreter may provide the derived feature for use by one or more statistical models in the same execution environment and/or in other execution environments… a feature represented by node 316 may include the following compact definition: [0050] ranker::org.job.title.2.3.1 In the above definition, "ranker" represents an execution environment from which the feature may be obtained, "org.job.title" is the fully namespaced name of node 322, and "2.3.1" is the version of the feature. As a result, an interpreter in a different execution environment may use a communication channel with the "ranker" execution environment to request the "org.job.title.2.3.1" feature, include the feature in input to a statistical model, and/or use the feature to calculate a derived feature.” EX.: the observation data may be the feature version). 

As per claim 7, the rejection of the method of claim 6 is incorporated and further wherein using the join configuration to join the feature and the one or more additional features with the observation data comprises: 
obtaining one or more join keys from the join configuration; and using the one or more join keys to join the feature and the one or more additional features with the observation data; (Stein discloses in [0049-0050] “a feature represented by node 316 may include the following compact definition: [0050] ranker::org.job.title.2.3.1 In the above definition, "ranker" represents an execution environment from which the feature may be obtained, "org.job.title" is the fully namespaced name of node 322, and "2.3.1" is the version of the feature. As a result, an interpreter in a different execution environment may use a communication channel with the "ranker" execution environment to request the "org.job.title.2.3.1" feature, include the feature in input to a statistical model, and/or use the feature to calculate a derived feature.” EX.: the features org, job, and title may be additionally joined with version of the feature 2.3.1 as additional feature with observation data). 

As per claims 8 and 16, the rejection of the method of claim 1 is incorporated and further wherein using the one or more elements of the anchor to retrieve the one or more features values from the environment comprises: 
obtaining a topic identifying a stream of messages from the anchor; and
obtaining, from the environment, the one or more feature values from one or more messages in the stream; (Stein discloses in [0033-0035] “the execution environments may include a stream-processing environment that processes streams of input data as the input data is collected or received from end users, sensors, servers, electronic devices, and/or other data sources… the interpreter may use features from other execution environments as input to one or more statistical models in the same execution environment and/or to calculate a derived feature that is then provided as input to the statistical model(s).” EX.: the stream of input data may be interpreted as stream of messages such that the interpreter/anchor may use features from other execution environments with the stream of input data/messages to generate one or more derived features or feature values).

As per claims 9 and 17, the rejection of the method of claim 1 is incorporated and further wherein the one or more attributes comprise at least one of: 
a source of the feature within the environment; and 
a mechanism for obtaining data related to the feature; and an operation for producing the one or more feature values from the data; (Stein discloses in [0021] “The primary features 114 may be aggregated, scaled, combined, and/or otherwise transformed to produce derived features 116, which in turn may be further combined or transformed with one another and/or the primary features to generate additional derived features.” EX.: aggregating, scaling, combining, and/or transforming may be operations to produce one or more feature values or derived features). 

As per claims 10 and 18, the rejection of the method of claim 1 is incorporated and further wherein the environment is at least one of: 
an online environment; a nearline environment; an offline environment; a stream-processing environment; a search-based environment; (Stein discloses in [0033] “the execution environments may include an online execution environment that performs real-time or near real-time (e.g., with a delay of a few seconds) processing of one or more feature sets in response to queries related to the feature sets…the execution environments may include a stream-processing environment that processes streams of input data as the input data is collected or received from end users, sensors, servers, electronic devices, and/or other data sources.”). 

As per claim 11, the rejection of the method of claim 1 is incorporated and further wherein the environment is contained within another environment; (Stein discloses in [0033] “the execution environments may include an online execution environment that performs real-time or near real-time (e.g., with a delay of a few seconds) processing of one or more feature sets in response to queries related to the feature sets. In a third example, the execution environments may include a stream-processing environment that processes streams of input data as the input data is collected or received from end users, sensors, servers, electronic devices, and/or other data sources. In a fourth example, the execution environments may include a web-based execution environment that provides features and/or other resources through RESTful and/or other types of web services.” EX.: the online execution environment may be conducted within web-based execution environment or stream-processing environment). 

As per claim 12, a system, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to:
obtain a feature configuration for a feature; (rejected based on rationale used in rejection of claim 1)
obtain, from the feature configuration, an anchor comprising metadata for accessing the feature in an environment; (rejected based on rationale used in rejection of claim 1) 
use one or more attributes of the anchor to retrieve one or more feature values of the feature from the environment; (rejected based on rationale used in rejection of claim 1) and 
provide the one or more feature values for use with one or more machine learning models; (rejected based on rationale used in rejection of claim 1)
wherein use the one or more attributes of the anchor to retrieve the one or more feature values from the environment comprises:
obtaining an entity key from a request; (rejected based on rationale used in rejection of claim 4) and
using the entity key and the one or more attributes to obtain the one or more feature values from the environment; (rejected based on rationale used in rejection of claim 4).

As per claim 14, the rejection of the method of claim 12 is incorporated and further wherein using the entity key and the one or more attributes to obtain the one or more feature values from the environment comprises:
using the one or more attributes to generate a batch request comprising the entity key and additional entity keys from other requests; and using the batch request to retrieve a set of feature values for the feature from the environment; (Stein discloses in [0020 and 0033-0034] “execution environments 204-208 may include a batch execution environment that performs distributed batch processing and storage of large data sets. In a second example, the execution environments may include an online execution environment that performs real-time or near real-time (e.g., with a delay of a few seconds) processing of one or more feature sets in response to queries related to the feature sets. In a third example, the execution environments may include a stream-processing environment that processes streams of input data as the input data is collected or received from end users, sensors, servers, electronic devices, and/or other data sources.” EX.: “batch processing of one or more feature set in response to queries” may indicate batch request that uses inputs as entity keys to generate derived features or feature values to be input to machine learning model(s)).

As per claim 19, a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising: 
obtaining a feature configuration for a feature; (rejected based on rationale used in rejection of claim 1)
obtaining, from the feature configuration, an anchor comprising metadata for accessing the feature in an environment; (rejected based on rationale used in rejection of claim 1)
using One or more attributes of the anchor to retrieve one or more feature values of the feature from the environment; (rejected based on rationale used in rejection of claim 1) 
obtaining a join configuration comprising the feature and one or more additional features; (Stein discloses in [0029] “a scoping relationship from a feature named “member” to a feature named “title” may indicate that “member” is to be appended to the end of a first namespace for “title.” Another directed edge from a feature named “job” to a feature named “title” may indicate that “job” is to be appended to the end of a second namespace for “title,” thus disambiguating between the two features that share the name of “title.” Consequently, scoping relationships 226 may provide context that allows features from different teams, projects, and/or execution environments to be shared and managed in a uniform, central manner.” EX.: the scoping relationship may define two features to be joined together)
using the join configuration to join the one or more feature values and additional feature values for the one or more additional features with observation data associated with the one or more feature values and the additional feature values; (Stein discloses in [0029] EX.: the feature value named “member” and the feature value named “title” may be joined together using the scoping relationship as the join configuration to generate derived feature for use by a machine learning. See fig. 1) and
providing the one or more feature values for use with one or more machine learning models; (rejected based on rationale used in rejection of claim 1).

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.
Argument: applicant argues amended claims 1, 4, 12, and 19.
Response: new rejection mapping and explanation have been applied to the amended claims as detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        06/10/2022

/SHAHID K KHAN/Examiner, Art Unit 2178